Title: To Thomas Jefferson from Thomas Munroe, 13 June 1803
From: Munroe, Thomas
To: Jefferson, Thomas


          
            Sir 
                     
            Suptds Office, W. 13 June 1803
          
          The St. of Maryld has since 19 Decr 91, sold to a considerable amot., lands within the City of Washington wch. she had become possess’d of under her acts of confiscation.
          Amongst other sales was one of about 56 A. @ £50 ⅌ A. to James Williams & U. Forrest who passed their bond for the amount, the Agt. of the State at the time of the Sale entering into the enclosed agreemt. mark’d A.—
          It appears that about 45 A. of the before mentioned 56 A. have been appropriated to public purposes, it being within the Mall, for which Mr. Williams (to whom Mr. Forrest assign’d his int.) now claims for the State or himself £25 ⅌ A, the Sums stipulated in the Deeds of trust to be paid to the original proprieters for public appropriations—one of the deeds of trust is also enclosed, marked B.—
          It is at present doubtful as appears by a report of the Surveyor marked C. whether a part or the whole of the land sold as aforesaid to Williams & Forrest, will not be taken away or included within older Surveys by Carroll Burns &c.—But if the State’s right to the number of acres sold by her agent is admitted to have been good, prior to the passing of the act of her legislature on the aforesaid 19th Decr. 91 Chap. 45, entituled “an Act concerning the territory of Columbia & the City of Washington” was not that right transferred or relinquished by the said act, to the governmt. of the U.S., or was the jurisdiction only thereby ceded?—If the right of property in the Soil owned by the State was transferred or relinquished, could the state afterwards sell that soil to individuals? but in case it is considered she retained the right to sell such part thereof as should be laid off into building lots, had she also the right to sell or demand of the City funds £25 ⅌ A. for the part which might be appropriated for public uses? or does the Act of Assembly, or agreement before recited, or any other circumstance, distinguish one part from the other as to the right of Sale?—
          The deep interest which Maryld had in the establishmt. of the permanent Seat of the general governmt. within her territory & which induced her to make a donation of $72,000, towards the erection of the public buildings would authorize the presumption that she meant to give her small possessions of soil also—As The presidt. by an Act of Congress had authority to accept & sell it & apply the money like other donations of land or money, but it is still more presumable she meant to give such part of her soil as might be wanted for public purposes, for a refusal to do so, & a demand of payment for it, would exhibit the inconsistency of making a donation with one hand & taking back part of it with the other.—The rights of property of individuals in the soil are clearly & expressly reserved, by the 2nd Sect. of the before recited act of assembly but no such reservation is made of the State’s right—It is true the 3rd Sect. subjects the land belonging to the State to certain conditions which were necessary to enable the Commrs. to act on it in common with other land in the City, but this 3rd. Sect. it is contended amounts to as full a reservation of the State’s right of property in the Soil as is made by the preceding Sect. of individual rights, notwithstanding the great difference of the language of the two Sectns, the former of which relinquishes the Soil of the State in full & absolute right as well as exclusive jurisdiction.—I have taken the liberty of stating these circumstances to you, sir, & respectfully solicit your directions before I answer the letters of Mr. Williams & the Treasr. of the State of Md. which I have received on the subject.
          I have the honor to be with the greatest respect Sir, yr. mo. obt. Svt.
          
            T. M
          
          
            The papers enclos’d being originals I beg the favor of a return of them to file in the office
          
        